Citation Nr: 0701148	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  95-09961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an extraschedular rating for hypertensive 
heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
February 1967, and from November 1971 to November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. The veteran testified before the undersigned at a 
hearing held in September 1997. The Board remanded this case 
in June 1998 and July 2003 for further development.

In July 2003 the Board remanded this case in part for the 
veteran to authorize VA to obtain additional medical records. 
In March 2004, VA specifically requested that he complete and 
return a form authorizing VA to obtain records from Borgess 
Medical Center. He did not respond.

When this matter was again before the Board in November 2005, 
the veteran's claim seeking entitlement to an increased 
rating for his hypertensive heart disease was denied on a 
schedular basis.  In that same decision, the Board remanded 
the case to the RO for consideration of whether an 
extraschedular evaluation was warranted for the veteran's 
heart disability.  Such development having been completed, 
the case is again before the Board for appellate review.  

The Board notes that the veteran was found to be disabled by 
the Social Security Administration primarily as a result of 
his psychiatric disabilities including major depression, 
dysthymia, and avoidant personality disorder, as well as 
unstable angina, chronic back pain, etc.  

By rating action in January 2000 he was granted individual 
unemployability benefits by VA for numerous disabilities to 
include due to hypertensive heart disease.  



FINDING OF FACT

The evidence of record does not support a finding that the 
veteran's hypertensive heart disease alone results in a 
marked interference with employment and thus presents an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for submission for an extraschedular evaluation 
for hypertensive heart disease are not met.  38 C.F.R. § 
3.321(b)(1) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2004 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The 
claim was readjudicated in a March 2006 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish an effective date is 
harmless because the Board has determined that the 
preponderance of the evidence is against the claim. Hence, 
any questions regarding what rating or effective date would 
be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony. Thus 
any error in the timing was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence that any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

Background

The Board notes the veteran's rather extensive medical 
history as detailed in the November 2005 decision, however, 
at no time has the veteran been noted to have been unable to 
work as a result of his service connected hypertensive heart 
disorder alone.  While he has reported symptoms and has taken 
medications for congestive heart failure (CHF), it does not 
appear that he has ever been tested for CHF, nor has it been 
objectively confirmed by examination.  Likewise he has never 
been shown to have a workload of less than 5 METS.  In fact 
in the VA examination report in December 2004, and subsequent 
February 2005 addendum reports, noted that a December 2004 
echocardiogram had shown mild mitral anular calcification, 
normal heart chambers, and a left ventricular ejection 
fraction of 55 to 60-percent. The veteran presented as well 
nourished, well developed, alert, and vigorous, but using 
nasal oxygen.  He was not cyanotic. His blood pressure was 
140/78. Examination of the heart revealed a grade 1/6 left 
sternal border soft systolic ejection murmur, with no gallop 
or diastolic murmur. The left heart border was well inside 
the medial clavicular line. There was no peripheral edema. 
The examiner diagnosed hypertension, but concluded that the 
veteran did not have atherosclerotic heart disease. The 
examiner noted inconsistencies between the veteran's 
purported history of CHF and the current diagnostic findings.  

In a February 2005 addendum, the examiner opined that the 
veteran had no MET limitation on account of cardiac disease, 
given the normal diagnostic studies. In a further February 
2005 addendum the examiner indicated that he had reviewed the 
claims files, and noted that past cardiac catheterizations of 
the veteran were described as normal. A private 2004 
catheterization apparently revealed normal coronaries, and an 
ejection fraction of 65 percent. He noted that documentation 
of actual CHF was not evident in the records. 

The examiner also noted that an October 1999 MUGA scan had 
shown a left ventricular ejection fraction of 37 percent. The 
examiner indicated that the EKG portion of the study was 
normal, and that the imaging demonstrated a normal left 
ventricular ejection fraction of 52 percent, without any 
ischemic areas. The study raised a question of a fixed 
interior wall defect versus an attenuation artifact, although 
the examiner believed the latter was the more likely 
explanation. The examiner concluded that the above study, 
along with the results of the private 2004 catheterization 
and the normal echocardiogram, indicated that the veteran did 
not have any significant current heart disease or cardiac MET 
limitation. The examiner noted that the veteran may have had 
a cardiomyopathy in the past (of unknown cause), but that it 
was not likely due to hypertension.

Extraschedular consideration

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. § 
3.321(a).  To accord justice in the exceptional case, 
however, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).

The Board has reviewed the pertinent lay and medical evidence 
of record.  Although the veteran has described his 
hypertensive heart disease as being so bad that he had to 
leave his job, and that he cannot obtain and maintain another 
job, the medical evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards. Id.  The fact that the examiner in December 2004 
and February 2005 concluded that the veteran has no 
significant heart disease or cardiac exercise limitation puts 
in question the currently assigned disability rating let 
alone an extraschedular consideration.  The Board finds 
therefore that the evidence concerning whether the disability 
picture presented by the veteran's service-connected heart 
disability warrants the assignment of an increased rating on 
an extraschedular basis is overwhelmingly against his claim.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, there simply is no objective evidence that the 
veteran's hypertensive heart condition represents an 
exceptional or unusual disability picture.  There is no 
evidence supporting a finding that his heart condition is 
productive of marked interference with employment or frequent 
periods of hospitalization, rendering impractical the 
application of the regular schedular standards.  Based on an 
analysis of the lay and medical evidence, the Board concludes 
that the veteran's heart disability does not warrant an 
extraschedular evaluation.  

In reaching the above conclusions, the Board has not 
overlooked the veteran's statements to the RO, his statements 
to his physicians, and his personal hearing testimony. While 
lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the current severity 
of a disability. Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). Therefore, the veteran's statements addressing the 
severity of the hypertensive heart disease are not probative 
evidence as to the issue on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt. However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Accordingly, the claim must be denied.


ORDER

Entitlement to an extraschedular rating for hypertensive 
heart disease is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


